DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-057580, filed on 26th, Mar., 2018.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHII et al. (US Patent/PGPub. No. 20190220088) in view of VINMANI et al. (US Patent/PGPub. No. 20180182172).


Regarding Claim 1, ISHII et al. teach (Currently Amended) an information processing apparatus ([0098], FIG. 1, i.e. simulation system) comprising:
a video generation section ([0104], FIG. 1, i.e. display section 220) configured to generate a video ([0129], FIG. 1, i.e. display video) based on an angle ([0121], FIG. 1, i.e. angle) of view of a virtual camera ([0112], FIG. 1, i.e. virtual camera) associated with a user ([0120], FIG. 1, i.e. user), wherein the angle of view (i.e. please see above citation(s)) corresponds to a field of view ([0104], FIG. 1, i.e. position and a line-of-sight direction) of the user (i.e. please see above citation(s)) within a virtual space ([0119], FIG. 1, i.e. virtual space), wherein
when the user is in a non-acceleration state ([0189], FIG. 8B, 10B, & 11B, i.e. “collision” => stop moving) in the virtual space, the video generation section is configured to generate the video (i.e. please see above citation(s)) based on a first angle of view ([0189], FIG. 8B, 10B, & 11B, i.e. “collision” => views as shown by the figure(s)) of the virtual camera (i.e. please see above citation(s)).
However, ISHII et al. do not explicitly teach
when the user is in an accelerated state in the virtual space, the video generation section is configured to modify a viewing angle of the generated video based on a change in the angle of view of the virtual camera from the to a second angle of view corresponding to an acceleration direction of the user.
In the same field of endeavor, VINMANI et al. teach
when the user ([0097], FIG. 5, i.e. user) is in an accelerated state ([0097], FIG. 5, i.e. moving) in the virtual space ([0097], FIG. 5, i.e. AR session), the video generation section ([0097], FIG. 5, i.e. VR session) is configured to modify a viewing angle ([0097], FIG. 5, i.e. angle of “AR session”, stationary) of the generated video based on a change ([0097], FIG. 5, i.e. angle of “VR session”, moving) in the angle of view of the virtual camera ([0097], FIG. 5, i.e. moving) from the first angle of view ([0097], FIG. 5, i.e. view of “AR session”, stationary) to a second angle of view ([0097], FIG. 5, i.e. view of “VR session”, moving) corresponding to an acceleration direction ([0097], FIG. 5, i.e. moving direction) of the user (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify ISHII et al. teaching of virtual display comprising a blank display when stationary with VINMANI et al. teaching of virtual display comprising viewing images corresponding to stationary or moving to correctly alter images as intended by user’s movement/stationary thus effectively avoid unintentional switching of images (VINMANI et al.’s [0002]).

Regarding Claim 2, (Currently Amended) the information processing apparatus according to claim 1, wherein
VINMANI et al. teach
the video is modified from the first angle of view to the second angle of view (i.e. please see above citation(s)), to cause a visual righting reflex of the user that changes a head posture ([0097], FIG. 5, i.e. “moving” => head’s movement) of the user in the real space (i.e. please see above citation(s)), in a direction of a force ([0097], FIG. 5, i.e. “moving” => moving force) that is applied to the user who is in a same state ([0097], FIG. 5, i.e. “moving” => moving state) as the acceleration state (i.e. please see above citation(s)).

Regarding Claim 3, (Currently Amended) the information processing apparatus according to claim 1, wherein
ISHII et al. teach
when, in the virtual space, the user is in the acceleration state with acceleration applied forward ([0178], FIG. 1, i.e. virtual space moves forward), the video generation section is configured to incline the angle of view of the virtual camera (i.e. please see above citation(s)) downward ([0189], FIG. 8C, i.e. as shown by the figure(s)) from a front forward direction ([0189], FIG. 8A, i.e. (possible collision object) is in front of (in the traveling direction)).

Regarding Claim 4, (Currently Amended) the information processing apparatus according to claim 1, wherein
ISHII et al. teach
when, in the virtual space, the user is in the acceleration state (i.e. please see above citation(s)) with acceleration applied backward ([0251], FIG. 18, i.e. orientation change corresponding to backward), the video generation section is configured to incline the angle of view of the virtual camera (i.e. please see above citation(s)) upward ([0251], FIG. 18, i.e. uphill course CS) from a front forward direction ([0189], FIG. 8A, i.e. (possible collision object) is in front of (in the traveling direction)).

Regarding Claim 5, (Currently Amended) the information processing apparatus according to claim 1, wherein
ISHII et al. teach
when, in the virtual space, the user is in the acceleration state (i.e. please see above citation(s)) with turning involved ([0152], FIG. 1, i.e. turning right and the movement of turning left), the video generation section is configured to rotate the angle of view of the virtual camera (i.e. please see above citation(s)) to an inner side of a direction ([0152], FIG. 1, i.e. orientation change of the virtual camera) of the turning (i.e. please see above citation(s)).

Regarding Claim 6, (Currently Amended) the information processing apparatus according to claim 1, wherein
when, in the virtual space, the user is in the acceleration state with acceleration applied leftward or rightward, the video generation section is configured to rotate the angle of view of the virtual camera to a direction of the acceleration.

Regarding Claim 7, (Original) the information processing apparatus according to claim 1, wherein
ISHII et al. teach
the acceleration state (i.e. please see above citation(s)) includes a state ([0118] FIG. 4, i.e. swing operation) in which, in the virtual space, acceleration (i.e. please see above citation(s)) is forcibly applied to ([0118] FIG. 4, i.e. extending/contracting) the user (i.e. please see above citation(s)).

Regarding Claim 8, (Currently Amended) the information processing apparatus according to claim 7, wherein
ISHII et al. teach
the acceleration state (i.e. please see above citation(s)) includes a state ([0118], FIG. 1, i.e. movable casing processing) in which, in the virtual space, the user is (i.e. please see above citation(s)) travelling at a specific acceleration ([0118], FIG. 4, i.e. acceleration of “air spring … electric cylinder”) by means of a travelling object independent ([0118], FIG. 4, i.e. air spring … electric cylinder) of the user (i.e. please see above citation(s)).

Regarding Claim 9, (Original) the information processing apparatus according to claim 8, wherein
ISHII et al. teach
the travelling object (i.e. please see above citation(s)) includes a vehicle ridden ([0120], FIG. 4, i.e. ridden moving body) by the user in the virtual space (i.e. please see above citation(s)).

Regarding Claim 10, (Currently Amended) the information processing apparatus according to claim 1, wherein
ISHII et al. teach
the video generation section (i.e. please see above citation(s)) is configured to control an amount of a change ([0190], FIG. 8-13, i.e. acceleration change) from the first angle of view to the second angle of view, according to a magnitude of acceleration ([0190], FIG. 8-13, i.e. magnitude of “traveling direction DT”) of the user in the acceleration state (i.e. please see above citation(s)).

Regarding Claim 11, (Original) the information processing apparatus according to claim 10, wherein
ISHII et al. teach
the larger ([0209], FIG. 15C, i.e. larger “line-of-sight direction CVL of the virtual camera VC is massively changed”; [0189], FIG. 8C, i.e. smaller “traveling direction DT”) the acceleration of the user in the acceleration state (i.e. please see above citation(s)) is, the larger ([0209], FIG. 15C, i.e. larger “angular change of the line-of-sight direction CVL”) the video generation section makes the amount of the change from the first angle of view to the second angle of view (i.e. please see above citation(s)).

Regarding Claim 12, (Currently Amended) the information processing apparatus according to claim 10, wherein
ISHII et al. teach
in a case where the amount of the change from the first angle of view to the second angle of view exceeds a specific threshold value ([0209], FIG. 15C, i.e. angle θth), the video generation section (i.e. please see above citation(s)) is configured to generate a second video ([0209], FIG. 15C, i.e. an image) different from a first video at a time ([0209], FIG. 15C, i.e. “different from the image as viewed” at the time of different image) when the user is in the acceleration state in the virtual space (i.e. please see above citation(s)).

Regarding Claim 13, (Currently Amended) the information processing apparatus according to claim 1, wherein
ISHII et al. teach
the video generation section (i.e. please see above citation(s)) is configured to change ([0209], FIG. 15C, i.e. angular change) the angle of view of the virtual camera so as to bring the angle of view of the virtual camera (i.e. please see above citation(s)) close to ([0188], FIG. 8A, i.e. travel on a course) the first angle of view from the second angle of view (i.e. please see above citation(s)), according to a change ([0209], FIG. 15C, i.e. angular change) of a head posture at a time ([0188], FIG. 8A, i.e. time of “travel on a course”) when the user is in the acceleration state in the virtual space (i.e. please see above citation(s)).

 14, (Currently Amended) the information processing apparatus according to claim 13, wherein
ISHII et al. teach
the video generation section (i.e. please see above citation(s)) is configured to calculate ([0209], FIG. 15A-15C, i.e. determined) the angle of view of the virtual camera (i.e. please see above citation(s)) based on a difference ([0209], FIG. 15A-15C, i.e. angular change of the line-of-sight direction) between a value ([0209], FIG. 15A-15C, i.e. CVL to CVL’) corresponding to an amount ([0209], FIG. 15A-15C, i.e. given angle θt) of the change from the first angle of view to the second angle of view at the time when the user is in the acceleration state in the virtual space and a value ([0209], FIG. 15A-15C, i.e. angle θt) corresponding to an amount of the change of a head posture ([0209], FIG. 15B, i.e. as shown by the figure(s)) at the time when the user is in the acceleration state in the virtual space (i.e. please see above citation(s)).

 15, (Currently Amended) the information processing apparatus according to claim 1,
ISHII et al. teach
further comprising:
a display control section ([0123], FIG. 1, i.e. display processing section 120) that is configured to control display of the video generated by the video generation section (i.e. please see above citation(s)), in a display apparatus ([0103], FIG. 1, i.e. head mounted display (HMD) 200).

Regarding Claim 16, (Original) the information processing apparatus according to claim 15, wherein
ISHII et al. teach
the display apparatus includes an HMD ([0103], FIG. 1, i.e. (HMD) 200).

Regarding Claim 17, (Original) the information processing apparatus according to claim 15, wherein
ISHII et al. teach
the display apparatus (i.e. please see above citation(s)) includes a single display ([0103], FIG. 1, i.e. an eye-piece type).

Regarding Claim 18, (Original) the information processing apparatus according to claim 15, wherein
ISHII et al. teach
the display apparatus (i.e. please see above citation(s)) includes a mobile terminal ([0098], FIG. 1, i.e. game system).

Regarding Claim 19, (Currently Amended) ISHII et al. teach an information processing methods ([0036], FIG. 1, i.e. processing method),
is similarly rejected as shown above in Claim 1.

Regarding Claim 20, (Currently Amended) ISHII et al. teach a non-transitory computer-readable medium ([0101], FIG. 1, i.e. storage section 170) storing computer-executable instructions ([0101], FIG. 1, i.e. game program), which when executed by a processor ([0101], FIG. 1, i.e. processing section 100), cause the processor to execute operations,
is similarly rejected as shown above in Claim 1.

Response to Arguments

4.	Applicant’s arguments with respect to claim(s) 1 ( and 19-20) have been considered but are moot because the new ground of rejection does not rely on new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

5.	All dependent claims are properly rejected or objected as shown above.

6.	Applicants’ Response to the Non-Final Office Action, 12/17/2021, has been entered and made of record. Claim(s) 1-6, 8, 10, 12-15, and, 19-20 is/are amended. Thus, Claim(s) 1-20 is/are pending in this application.

7.	Applicant’s arguments, see P. 10, filed 03/16/2022, with respect to Claim Objections. The Claim Objections has/have been withdrawn. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628